PURAMED BIOSCIENCE INC. 1 SCHOFIELD, WI 54473 February 11, 2013 Via E-mail Jeffrey P. Riedler Assistant Director U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: PuraMed Bioscience Inc. Registration Statement on Form S-1 Filed January 25, 2013 File No. 333-186212 Dear Mr. Riedler: By letter dated February 7, 2013, the staff (the “Staff,” “you” or “your”) of the U.S. Securities & Exchange Commission (the “Commission”) provided PuraMed Bioscience Inc. (the “Company,” “we,” “us” or “our”) with its comment to the Company’s Registration Statement on Form S-1 filed on January 25, 2013 (the “Registration Statement”).We are in receipt of your letter and set forth below are the Company’s responses to the Staff’s comment.For your convenience, the comment is listed below, followed by the Company’s response. Plan of Distribution, page 20 1. Please expand your disclosure to specifically state that the Selling Security Holder’s obligations under the Equity Agreement are not transferrable. Response: The Company addressed the foregoing comment by adding the following sentence as the last sentence of the last paragraph on page 20: “The Selling Security Holder’s obligations under the Equity Agreement are not transferrable.” Further the Company acknowledges that: (1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Russell W. Mitchell Russell W. Mitchell Chief Executive Officer PuraMed Bioscience Inc.
